DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 7/29/2022.

Examiner's Statement of reason for Allowance
Claims 1-6, 8-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to client devices in public workspaces are typically reconfigured to default settings for each new user. Thus, a user may manually pre-configure a publicly accessible client device each time the user accesses a virtual workspace via the device. Systems and methods according to this disclosure provide client device configuration based on user identification. Upon launching a remote access application on a "fresh" client device that has not been configured for remote access, the user may be prompted to provide user identifying information, such as, biometric information. A user identification may be determined based on the user identifying information. Various configuration settings may be determined based on the user identification. The client device may be configured based on the determined configuration settings. After the client device is configured, the user may be prompted for authentication credentials. If the user is successfully authenticated, the user is authorized to access the user's virtual workspace.


The closest prior art, as previously recited, Mortimore, Jr. et al. (US 2016/0301679 A1), Chetal et al. (US 9,152,960 B2) and Bocanegra Alvarez et al. (US 2015/0113626 A1), in which, Mortimore, Jr. discloses mechanisms and techniques for customized user validation. A login attempt is received from a remote electronic device with one or more computing devices that provide access to one or more resources. The login attempt is analyzed to determine a profile from a plurality of profiles corresponding to the login attempt. The one or more computing devices support the plurality profiles with each profile having a corresponding flow. The flow corresponding to the profile is performed prior to allowing continuation of the login attempt. The login attempt is continued, via the one or more computing devices, after the flow corresponding to the profile is completed. Access is granted to the one or more resources, via the one or more computing devices, in response to a successful completion of the login attempt; and in which Chetal teaches biometric identification and authentication. In one embodiment, a method to authenticate a user at an automated teller machine is disclosed. In this embodiment, the method comprises: retrieving, by a processor of the automated teller machine, a numeric identification data inputted by the user; comparing, by the processor or by a processor of a remote sever, the numeric identification data against a stored set of numeric identification data in a user database stored in a memory communicatively coupled to the automated teller machine; and narrowing, by the processor or by the processor of the remote server, a user population to a first narrowed set of the user population based on the comparison of the numeric identification data against the stored set of numeric identification data. Multiple biometric identification techniques may then be used to authenticate the user at the automated teller machine; and in which Bocanegra Alvarez teaches a customized log-in experience are described in which, script associated with a log-in page is configured to recognize a domain identifier associated with a user log-in attempt via the page. The domain identifier may correspond to a particular customer or company that makes use of web applications and/or other resources from a service provider. The domain identifier may be employed to download or otherwise access data sufficient to implement one or more customizations of the log-in page that correspond to the domain identifier, such as a company logo, a custom background, custom styles, and so forth. The one or more customizations that correlate to the domain identifier are applied to customize the log-in page in a pre-login environment prior to completion of the user log-in attempt. In this way, a tailored user experience is provided even before user authentication to access resources from the service provider.

However, none of Mortimore, Jr. et al. (US 2016/0301679 A1), Chetal et al. (US 9,152,960 B2) and Bocanegra Alvarez et al. (US 2015/0113626 A1), alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1, and similarly Claim 11 and Claim 20.  For example, none of the cited prior art teaches or suggest the steps of: receiving, by a computing device, first input comprising a first type of biometric data, wherein the first type of biometric data is configured to identify a single user with a first degree of accuracy, and wherein the first degree of accuracy is insufficient to authenticate the single user; determining, based on the received first type of biometric data that identifies; a first user, client device configuration associated with the first user; configuring a client device based on the determined client device configuration; after configuring the client device, receiving second input comprising user authentication information; authenticating a second user based on the second input; and authorizing, based on successful authentication of the second user, access to a mobile workspace associated with the authenticated second user and executing on the configured client device.

Therefore, the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439